Citation Nr: 1614040	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for groin pain.

4.  Entitlement to service connection for chronic prostatitis and benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for a back disability, a gastrointestinal disorder, groin pain, and chronic prostatitis and benign prostatic hypertrophy. 

The Veteran testified before the undersigned at a Central Office hearing in January 2011.  A transcript of that proceeding has been reviewed and associated with the claims file.

This matter was before the Board in April 2011 at which time it was remanded for additional development.

The issues of entitlement to service connection for a back disability, a gastrointestinal disorder, and chronic prostatic and benign prostatic hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

There is no objective showing or diagnosis of a disability manifested by groin pain at any time during the rating period on appeal.


CONCLUSION OF LAW

The criteria for service connection for groin pain have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through letters dated in January 2008 and April 2008, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  As requested in the Board's April 2011 remand directives, outstanding post-service treatment records were retrieved.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in August 2011.  The VA examination is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO issued a supplemental statement of the case in April 2014.  The Board finds that there has been substantial compliance with the previous remand directives with regards to the issue adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the January 2011 Board hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that he suffers from groin pain that is due to military service.  

Service treatment records demonstrate treatment for groin pain in January 1969.  Following examination, the Veteran was diagnosed with epididymis.  However, the Veteran's genitourinary system was normal on clinical evaluation at the time of the August 1969 separation examination.  There was also no report of the groin pain in the report of medical history at separation from military service.

Post-service treatment records note treatment for erectile dysfunction, chronic prostatitis, and benign prostatic hypertrophy.  The records do not indicate treatment for or diagnosis of epididymis.

During the January 2011 Board hearing, the Veteran reported that groin pain had persisted since military service.  

The Veteran was afforded a VA examination in August 2011.  The examiner noted that the Veteran was diagnosed with epididymitis in approximately 1968/1969, however there was no follow up or problems reported since that time.  The examiner determined that the condition had fully resolved and there was no military nexus. 

Analysis

Based on the evidence, the Board finds that service connection for groin pain is not warranted.  In this regard, the record does not indicate that the Veteran has a current disability manifested by groin pain or demonstrate such condition has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he suffers from a groin pain.  However, pain alone, without a diagnosed or identifiable underlying malady does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  To the extent that groin pain in associated with chronic prostatitis, benign prostatic hypertrophy or other genitourinary system condition, such symptom will be considered in conjunction with the claim of service connection for chronic prostatitis and benign prostatic hypertrophy remanded herein.  As such, the criteria for establishing service connection for groin pain have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection groin pain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for groin pain is denied.


REMAND

As previously noted, the issues of entitlement to service connection for a back disability, a gastrointestinal disorder, and chronic prostatitis and benign prostatic hypertrophy were remanded in April 2011.  In relevant part, the Veteran was to be provided VA examinations and etiological opinions were to be obtained.

The Veteran was afforded a VA examination in August 2011 for the conditions on appeal.  However, the Board finds that the examination is inadequate to determine the claims of service connection.  Following evaluation of the appellant's spine, the examiner diagnosed mild degenerative changes to the thoracic spine, mild degenerative changes to the cervical spine and degenerative disc disease of the lumbar spine.  The examiner determined that the conditions were not due to military service because there was no treatment for a back condition during military service.  However, there is no indication that the examiner considered the September1969 service treatment record noting treatment for epigastric pain radiating to the back or the appellant's reports of back pain during service in Vietnam.  

With regard to the Veteran's gastrointestinal disorder, the examiner diagnosed gastroesophageal reflux disease (GERD), however he did not provide an etiological opinion. 

Finally, following the genitourinary examination, the examiner determined that there was no evidence of prostatitis or prostatic hypertrophy and the appellant's PSA was normal.  He opined that the there was no military nexus of the claimed conditions.  However, a VA treatment record dated in December 2007 demonstrates a diagnosis of benign prostatic hypertrophy.  Treatment was provided one day prior to the filing of the claim.  Thus, the record demonstrates that the condition existed during the pendency of the claim.

In light of the foregoing, the Board finds that additional VA examinations must be provided and etiological opinions obtained for the issues of service connection for a back disability, gastrointestinal disorder, and chronic prostatitis and benign prostatic hypertrophy.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed back disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all back disabilities found on examination and diagnosed at any time during the pendency of the claim, to include one year prior to the filing of the claim.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed back disability is etiologically related to the Veteran's period of active military service.

The examiner must provide a rationale for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the September 1968 service treatment record noting treatment for epigastric pain radiating to the back and the relationship, if any, to the diagnosed back disabilities.

The examiner must also discuss the Veteran's report of back pain during service due to carrying heavy ammunition and weapons while stationed in Vietnam.

2.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed gastrointestinal disorder.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all gastrointestinal disorder found on examination and diagnosed at any time during the pendency of the claim, to include one year prior to the filing of the claim.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed gastrointestinal disorder is etiologically related to the Veteran's period of active military service.

The examiner must provide a rationale for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the September 1968 service treatment record noting treatment for epigastric pain and the relationship, if any, to the diagnosed gastrointestinal disorders.

The examiner must also discuss Veteran's report of stomach trouble in the August 1969 Report of Medical History.

3.  Schedule the Veteran for a VA examination to determine the etiology of the chronic prostatitis and benign prostatic hypertrophy.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to indicate whether chronic prostatitis and benign prostatic hypertrophy are found on examination or at any time during the pendency of the claim, to include one year prior to the filing of the claim.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that chronic prostatitis and benign prostatic hypertrophy are etiologically related to the Veteran's period of active military service.

The examiner must provide a rationale for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the January 1969 service treatment record noting treatment for groin pain and diagnosis of epididymis the relationship, if any, to the chronic prostatitis and benign prostatic hypertrophy.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


